--------------------------------------------------------------------------------

Exhibit 10.2
 
Execution Version
 
INDEPENDENT CONTRACTOR AGREEMENT
(Chief Financial Officer)


THIS INDEPENDENT CONTRACTOR AGREEMENT (this “Agreement”) is entered on February
3, 2017, effective as of December 20, 2016 (the “Effective Date”), by and
between COSÌ, INC., a Delaware corporation (the “Company”), and CHAD FITZHUGH
(“Contractor”).


RECITALS:


WHEREAS, the Company owns, operates and franchises restaurants under the “COSI”
tradename or variations thereof (the “Business”);


WHEREAS, LIMAB LLC (“Operator”) and the Company have entered into an Interim
Operating Agreement dated as of December 21, 2016 (the “Operating Agreement”),
which remains subject to approval of the Bankruptcy Court, pursuant to which
Operator will manage the operations of the Company, including performing certain
executive services, until Operator acquires the assets of the Company under the
Asset Purchase Agreement dated as of October 18, 2016 (as amended from time to
time, the “APA”), entered into between Operator and the Company, which remains
subject to approval of the Bankruptcy Court, or under a plan of reorganization
approved by the Bankruptcy Court;


WHEREAS, pursuant to the Operating Agreement, Operator is appointing Contractor
to serve as the Company’s Chief Financial Officer;


WHEREAS, in such capacity Contractor will have access to and may create
confidential and proprietary information and trade secrets of the Company; and


WHEREAS, Contractor agrees to be engaged by the Company, and the Company agrees
to engage Contractor, on the terms and subject to the conditions set forth in
this Agreement.


AGREEMENT:


NOW THEREFORE, for and in consideration of the promises set forth in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement,
intending to be legally bound, hereby agrees as follows:


1.             Services.  At the direction of Operator, the Company hereby
engages Contractor, and Contractor hereby agrees to be retained by the Company,
as an independent contractor to perform the Services described in Schedule A
attached hereto.   Contractor will devote full-time business hours to the
performance of the Services.


2.             Compensation and Expenses.


(a)           In full consideration of Contractor’s performance of the Services
under this Agreement, the Company will pay to Contractor the compensation set
forth in Schedule A attached hereto, payable as set forth in Schedule A attached
hereto,
 
1

--------------------------------------------------------------------------------

Execution Version
 
(b)          The Company will reimburse Contractor, as set forth in Schedule A
attached hereto, for business expenses reasonably incurred by Contractor in the
performance of Contractor’s services under this Agreement.  Contractor will
timely submit to the Company receipts and invoices for business expenses,
providing such detail in the invoices as reasonably requested by the Company and
consistent with the Company’s travel and business expense reimbursement policies
and practices in effect from time to time.


(c)           The Company may, at its option, pay Contractor by business check
or electronic funds transfer (ACH), and Contractor agrees to complete the
applicable forms to authorize such ACH payments if requested by the Company.


(d)           Contractor will deliver to the Company a completed Form W-9.


3.             Term.  The “Term” of Contractor’s engagement shall be as set
forth in Schedule A attached hereto, unless earlier terminated by either party
in accordance with Section 4 below


4.             Termination.  This Agreement will terminate upon the earlier to
occur of any of the following events:  (a)  expiration of this Agreement; (b) 
Contractor’s death or disability, where such disability prevents Contractor from
substantially performing Contractor’s duties hereunder, in accordance with
applicable law, if Contractor is an individual or the services are being
performed by a specific individual; (c)  at any time for any or no reason
whatsoever by either party upon giving the other party thirty (30) calendar
days’ prior written notice; and (d) upon written notice to the other party upon
the occurrence of any one or more of the following events (“Cause”):   (i) the
other party breaches any provision of this Agreement and fails to remedy such
breach within ten (10) days after receipt of written notice of such breach; (ii)
Contractor’s intentional or repeated dereliction of Contractor’s duties to the
Company; (iv) Contractor’s gross negligence or willful misconduct; or (v)
Contractor’s commission of any act of fraud or dishonesty  against the Company
or Operator or the Company’s customers, suppliers, vendors or franchisees.


5.             Ownership of Deliverables.  Any and all recipes, product lists,
product descriptions, analyses, materials, data, reports, videos, software
programs, and other deliverables developed, conceived, originated, prepared or
generated by Contractor in connection with Contractor’s performance of
Contractor’s services to the Company, including, without limitation, any
recipes, menus, ingredient lists, product descriptions, formulas, algorithms,
software programs, processes, ideas, inventions, know-how and techniques related
thereto, all patent, copyright, trademark, trade secret and all other
proprietary rights therein, and any derivative works created therefrom
(collectively, “Deliverables”), whether created before or after the Effective
Date, will be owned exclusively by the Company, except that Contractor is not
transferring ownership by this Agreement of recipes, ingredient lists, product
descriptions, formulas, processes, algorithms, software programs, ideas,
inventions, know-how and techniques related thereto, not related to the Company
or its Business and owned by Contractor prior to or after the Effective Date of
this Agreement (collectively, “Contractor’s Pre-Existing Knowledge”).  The
Company’s ownership of the Deliverables will inure to the benefit of the Company
from the date of the conception, creation, or fixation of the Deliverables in a
tangible medium of expression, as applicable.  All newly created copyrightable
aspects of the Deliverables will be considered a “work-made-for-hire” within the
meaning of the Copyright Act of 1976, as amended (the “Act”).  If and to the
extent the Deliverables, or any part thereof, are found by a court of competent
jurisdiction not to be a “work-made-for-hire” within the meaning of the Act,
Contractor agrees that all exclusive right, title and interest in and to those
newly created copyrightable aspects of the Deliverables, and all copies thereof,
are hereby expressly assigned automatically to the Company without further
consideration as of and from the date of creation or fixation of the
Deliverables in a tangible medium of expression.  Contractor agrees to assist
the Company, at the Company’s cost and expense, in obtaining and enforcing all
rights and other legal protections for the Deliverables and to execute any and
all documents that the Company may reasonably request in connection therewith,
including any copyright assignment document(s).  Contractor hereby grants to the
Company a perpetual, unrestricted, royalty-free, worldwide, non-exclusive
license to the Contractor’s Pre-Existing Knowledge to the extent any of
Contractor’s Pre-Existing Knowledge is included in or related to, in whole or in
part, the Deliverables.
 
2

--------------------------------------------------------------------------------

Execution Version
 
6.             Confidential Information.


(a)           Definitions.  “Confidential Information” means any and all data,
information, documents, videos and/or materials, without regard to form,
containing confidential, proprietary and/or trade secret information of the
Company, its affiliates, subsidiaries, or Operator, or its or their respective
business partners, vendors, suppliers, franchisees, licensees, employees, and/or
customers, and/or relate to the Company or its Business, and/or are otherwise of
a confidential or proprietary nature or are trade secrets of the Company, its
affiliates, subsidiaries, or Operator, or its or their respective business
partners, vendors, suppliers, franchisees, licensees, employees and/or customers
(whether or not reduced to writing or other tangible medium of expression),
disclosed to, learned by, developed by, or otherwise obtained by Contractor in
the course of, and as a consequence of, Contractor’s engagement by the Company,
whenever received (whether before or after the date of this Agreement),
including, without limitation:  recipes, menus, formulae, products, goods,
services, inventions, discoveries, improvements, innovations, designs, and
ideas; software programs, and software applications; trademarks, trademark
applications, copyrights, copyrightable materials, copyright applications,
patents, patent applications, and all intellectual property rights therein and
any derivative works created therefrom; manufacturing, packaging, advertising,
distribution and sales methods; historical, current but not publicly released,
and projected financial information (including, without limitation, sales,
profits, losses, costs and expenses), and business plans, marketing plans,
development plans, new product plans, new menu plans, franchise plans, and
licensing plans (including without limitation, expansion plans, new store
openings, new markets, store closings, new products, and lease terms); customer
and client lists, franchisee and licensee lists, and prospective franchisee and
prospective licensee lists; relationships with dealers, distributors, sales
representatives, wholesalers, customers, clients, suppliers, franchisees,
licensees, brokers, and others who have business dealings with the Company or
Operator; and personal information of the Company’s employees, customers,
clients, franchisees, and licensees; any confidential and proprietary
information of third parties, including, without limitation, suppliers,
franchisees, licensees, brokers, and landlords that Company or Operator is
required to maintain in confidence; and, any and all other confidential and
proprietary information and/or trade secrets of the Company or Operator.
 
Confidential Information does not include, however, information that (a) is or
becomes generally known to the public other than as a result of a disclosure by
Contractor or Contractor’s Representatives (as defined below) in violation of
this Agreement or other obligation of confidentiality, (b) was available to
Contractor on a non-confidential basis prior to its disclosure by the Company or
the Company’s Representatives, (c) was independently developed by Contractor
outside the scope of Contractor’s activities or obligations under this Agreement
pursuant to Section 10(c) below without the use of information disclosed to
Contractor or Contractor’s Representatives in violation of this Agreement or
other obligation of confidentiality, or (d) becomes available to Contractor on a
non-confidential basis from a person (other than the Company or the Company’s
Representatives) who is not prohibited from disclosing such information to
Contractor by a legal, contractual or fiduciary obligation to the Company or any
Representative of the Company.  As used in this Agreement, the term
“Representative” means, as to any person, such person’s affiliates and its and
their respective directors, officers, employees, agents, and advisors (including
financial advisors, public relations advisors, legal counsel, and accountants). 
As used in this Agreement, the term “person” shall be broadly interpreted to
include any corporation, company, partnership or other legal or business entity
or any individual.
 
3

--------------------------------------------------------------------------------

Execution Version
 
(b)           Confidentiality and Non-Disclosure.  Contractor has, may have had,
and will have, access to, and may create and receive, Confidential Information
of the Company, all of which have been developed at considerable risk and
expense to the Company.  Contractor acknowledges that Confidential Information
are valuable and unique assets of the Company.  Contractor agrees that
Contractor:  (i) shall keep confidential and not disclose or reveal any
Confidential Information to any person or entity, and (ii) Contractor shall not
use for Contractor’s own benefit or for the benefit of any third party, any of
the Company’s Confidential Information, except for and on behalf of the Company
in the course of performing Contractor’s Services to and for the benefit of the
Company, unless the Company consents in advance in writing to the disclosure or
use of any of the Confidential Information.


(c)           Disclosure Required by Law. If Contractor or any of Contractor’s
Representatives are requested pursuant to, or required by, Law (as defined
below) to disclose any Confidential Information, Contractor agrees that
Contractor will provide the Company with prompt notice of such request or
requirement in order to enable the Company to seek an appropriate protective
order or other remedy (and if the Company seeks such an order, Contractor will
provide such cooperation as the Company shall reasonably request), to consult
with Contractor with respect to our taking steps to resist or narrow the scope
of such request or legal process, or to waive compliance, in whole or in part,
with the terms of this Agreement.  If such protective order or other remedy is
not obtained, or the Company waives compliance, in whole or in part, with the
terms of this Agreement, Contractor or Contractor’s Representative will disclose
only that portion of the Confidential Information that Contractor is advised by
outside legal counsel is legally required to be disclosed and will use
Contractor’s reasonable best efforts to ensure that all Confidential Information
so disclosed will be accorded confidential treatment.  As used in this
Agreement, “Law” means any applicable law, regulation (including any rule,
regulation or policy statement of any organized securities exchange, market or
automated quotation system on which any of your securities are listed or quoted)
or valid legal process.


(d)           Ownership of Confidential Information.  Contractor acknowledges
and agrees that, as between Contractor and the Company, all Confidential
Information is and at all times will be the exclusive property of the Company,
to be used by Contractor only as expressly authorized by this Agreement, and
that Contractor has no claim or right to the continued use or possession of such
Confidential Information following termination of Contractor’s engagement by the
Company.  Contractor agrees that, and upon termination of Contractor’s
engagement, Contractor will not retain any Confidential Information, including,
without limitation, documents, files or other materials, and will promptly
return to the Company any Confidential Information in Contractor’s possession or
custody.


7.             Reserved.
 
8.             Certain Company Policies.  Contractor acknowledges that
Contractor has been provided with a copy of the Company’s Code of Conduct &
Ethics Policy, a copy of which is attached hereto.  Contractor further
acknowledges that Contractor is aware of and has advised Contractor’s
Representatives that the United States securities laws prohibit any person
having material nonpublic information about a company from purchasing or selling
securities of that company.  Notwithstanding any other provisions in this
Agreement, in no event shall Contractor use the Confidential Information in a
matter that violates federal or state securities laws.


9.             Non-Disparagement.  Contractor will not, at any time during the
Term of Contractor’s engagement by the Company and for a period of twelve (12)
months following termination of Contractor’s engagement, (a) take any action or
make any statement the effect of which would be directly or indirectly to
materially impair the goodwill of the Company or its Business, including, but
not limited to, any action or statement intended, directly or indirectly, to
benefit a competitor of the Company or (b) to disparage the senior officers or
the board of directors of the Company or the senior officers, managers or owners
of Operator
 
4

--------------------------------------------------------------------------------

Execution Version
 
10.           Restrictive Covenants.  To further protect the Company’s
proprietary interest in its Confidential Information and its relationships with
its customers, suppliers, franchisees, and licensees, Contractor hereby
covenants and agrees as follows:


(a)           Non-Solicitation.  During the term of Contractor’s retention
(except for the sole and exclusive benefit of the Company) and for a period of
twelve (12) immediately following the termination of Contractor’s retention by
the Company for any or no reason whatsoever, Contractor will not, directly or
indirectly, without the express prior written consent of the Company, (i)
solicit employees of the Company, or of any subsidiary or affiliate of the
Company, to terminate his or her employment with the Company or with such
subsidiary or affiliate of the Company; (ii) solicit any suppliers of the
Company, or any of its subsidiaries or affiliates, then under contract, or that
were under contract during the preceding eighteen (18) month period, to
discontinue their business with the Company or its subsidiaries, affiliates,
franchisees or licensees; (iii) solicit any franchisees or licensees of the
Company, or then-currently active franchisee or licensee prospects of the
Company, to terminate their COSÌ franchise or license, or attempt to divert such
prospective franchisees or licensees from pursuing a COSÌ franchise or license. 
Additionally, Contractor will not (except for the sole and exclusive benefit of
the Company) at any time use customer information obtained by or through the
Company or any of its subsidiaries, affiliates, franchisees or licensees, to
solicit any of their customers for any purpose whatsoever.  The restrictions set
forth in Section 10(a)(i) hereof will not apply to any general employment
solicitation not specifically targeted at the Company’s employees or any general
business solicitation not specifically targeted at the Company’s franchisees or
licensees.


(b)           Non-Competition.  During the Term of Contractor’s retention by the
Company (except for the sole and exclusive benefit of the Company), Contractor
will not, directly or indirectly, without the express prior written consent of
the Company, (i) enter the employ of, or render services to or on behalf of, any
person, firm, corporation, or other entity engaged in providing the same or
similar services or products as provided by the Company; or (ii) engage in any
business in direct competition with the Company, for Contractor’s own account or
as an individual, partner, shareholder, director, officer, principal, agent,
employee, member, manager, trustee, consultant, independent contractor, advisor,
joint venturer, representative, or in any other relationship or capacity,
whether or not for monetary benefit.  Nothing contained in this paragraph will
be deemed to prohibit Contractor from acquiring, solely as an investment,
securities of any public corporation.


For purposes of this Section 10(b), a business “providing the same or similar
services or products as” or “in direct competition with” the Company means any
fast casual restaurants generally recognized or identified as direct competitors
of COSÌ®, including, without limitation, Panera Bread, Pret a Manger, Corner
Bakery, Au Bon Pain, Potbelly’s, Le Pain Quotidien, Chop’t, Freshii, Sweet
Greens, and their successors and assigns, featuring sandwiches, salads, soups,
melts, coffee and specialty coffee drinks, and other specialty beverages
operating or preparing to operate restaurants in the United States.  This
restriction as it pertains to restaurant companies includes only those
restaurant companies that (i) are a direct competitor of COSÌ®, or (ii) are
seeking to enter into direct competition with COSÌ®.
 
5

--------------------------------------------------------------------------------

Execution Version
 
11.           Acknowledgements by Contractor.


(a)           Contractor acknowledges and agrees that (a) the Company is
developing and growing its business throughout the United States and
Internationally, through company development, franchise development, license
agreements, and strategic partnerships, and (b) the periods of time,
geographical scope and other limitations provided for in Sections 6 and 10 above
are the minimum such terms necessary to protect and maintain the proprietary
interests, business and goodwill of the Company and its successors and assigns
and are reasonable in all respects.


(b)           To the extent any provisions of Sections 6 and 10 of this
Agreement, or any portion thereof, is deemed unenforceable by virtue of its
scope, in terms of the period of time, geographical area or otherwise, but may
be made enforceable by limitations thereon, Contractor agrees that the same will
be enforceable to the fullest extent permissible under the laws and public
policies of the jurisdictions in which enforcement is sought.  The parties
hereby authorize any court of competent jurisdiction to modify or reduce the
scope of any such restrictive covenant to the extent necessary to make any such
restrictive covenant enforceable to the fullest extent permitted by law.


12.           Publicity.  Contractor shall not initiate any press release or
other public disclosure about this Agreement, Contractor’s engagement by or work
with the Company, the Company, or the Company’s Business, or speak on behalf of
the Company with respect to any interview, press release or other public
disclosure, without in each instance the prior written consent of the Company,
in its sole discretion, as to content, timing and approval.


13.           Return of Company Property.  At any time at the Company’s request
during the Term of this Agreement or upon termination of Contractor’s retention
by the Company, whichever occurs first, Contractor promptly shall return to the
Company all Confidential Information and other property of the Company in
Contractor’s control or possession, in any media or format whatsoever, and
Contractor shall delete or destroy all electronic data and/or other information
of the Company stored in electronic form or media on Contractor’s laptop,
computer, notebook, iPad, cell phone or other electronic equipment or storage. 
At the Company’s request, Contractor agrees to certify in writing to the Company
that Contractor has complied with the requirements of this Section 13.


14.           Remedies.  It is understood and agreed that money damages would be
an insufficient remedy for any actual or threatened breach of the provisions of
Sections 5, 6, 9, 10 and 12 of this Agreement by Contractor or Contractor’s
Representatives and that, without prejudice to the rights and remedies otherwise
available to the Company, the Company shall be entitled to equitable relief by
way of injunction, specific performance or otherwise if Contractor or any of
Contractor’s Representatives breach or threaten to breach any of the provisions
of Sections 5, 6, 9, 10 or 12 of this Agreement.


15.           Indemnification.


(a)           By Contractor.  Contractor shall indemnify, defend (at the
Company’s request) and hold the Company harmless from and against any and all
damages, losses, costs, fines, penalties, liabilities, and expenses (including,
without limitation, reasonable attorneys’ fees and costs) (“Damages”) incurred
by the Company from third-party claims due to or arising out of:  (i) a breach
by Contractor of this Agreement or any of Contractor’s agreements, covenants,
representations or warranties contained in this Agreement, or (ii) the
negligence, willful misconduct or fraudulent acts of Contractor, except to the
extent any such Damages are due to the gross negligence or willful misconduct of
the Company.
 
6

--------------------------------------------------------------------------------

Execution Version
 
(b)           By the Company.  The Company shall indemnify, defend (at
Contractor’s request) and hold Contractor harmless from and against any and all
Damages incurred by Contractor to the fullest extent permitted under the
Company’s By-Laws, Articles of Incorporation, Delaware Law, and any
Indemnification Agreement between the Company and Contractor.  The provisions of
the Company’s By-Laws, Articles of Incorporation, Delaware Law and any
Indemnification Agreement between the Company and Contractor shall control in
the event of any discrepancy between this Agreement and any such documents.


(c)           Procedures.  If Contractor or the Company has any knowledge of any
actual or threatened action, suit or proceeding, whether civil, criminal,
administrative or investigative, as to which such party may request indemnity
under this provision, the party having such knowledge will give the other party
prompt written notice thereof. The indemnifying party shall be entitled to
assume the defense of any such proceeding and the indemnified party will use all
reasonable efforts to cooperate with such defense.


16.           Legal Fees.  In the event either party institutes any action or
proceeding to enforce the terms and conditions of this Agreement, the
non-prevailing party in any final, non-appealable determination will promptly,
upon demand, reimburse the prevailing party for all costs and expenses
(including, without limitation, reasonable attorneys’ fees and costs) incurred
by the prevailing party in any such action or proceeding.


17.           Right of Set-Off.  Contractor acknowledges and agrees that the
Company will have the right to offset any amounts due by Contractor to the
Company against any amounts due to Contractor by the Company.


18.           Independent Contractor.  Contractor is an independent contractor
of the Company, and Contractor is solely responsible for the manner and form by
which Contractor performs the Services under this Agreement.  Contractor hereby
assumes all liability for the payment of any and all amounts due with respect to
Contractor’s compensation hereunder for social security, withholding, income or
similar requirements.  As an independent contractor, the Company is under no
obligation to withhold any federal, state or other employment taxes from any
compensation paid to Contractor by the Company, and the Company will issue to
Contractor annually a 1099 Statement reflecting the fees paid to Contractor each
year during the term.  Contractor will not have authority or represent himself
as having the authority to bind or obligate the Company in any manner
whatsoever.


19.           Notices.  All notices, requests, demands and other communications
permitted or required under this Agreement will be in writing and will be deemed
duly given (a) upon delivery if delivered in person, (b) the next business if
sent by overnight courier services, or (c) three (3) business days after deposit
if sent by U. S. Mail, certified or registered, return receipt requested, in
each case postage-prepaid and addressed to the parties at their respective
addresses set forth on the signature page hereto or to such other address(es) as
a party hereto may designate in writing from time to time in accordance with
this paragraph.


20.           Dispute Resolution; Governing Law; Jurisdiction.  The parties will
attempt in good faith to resolve any issue, dispute, claim or controversy
arising out of or relating to this Agreement and their respective rights and
obligations hereunder.  If any issue, dispute, claim or controversy arising out
of, or in any way related to, this Agreement is not resolved in a reasonable
manner within a reasonable time period, at the request of either party, the
matter will be settled by binding arbitration in accordance with the Commercial
Arbitration Rules of the American Arbitration Association. The parties agree
that the arbitrator shall have authority to resolve all threshold issues,
including those related to the basic formation and validity of this Agreement. 
The arbitration will take place in Boston, Massachusetts, (or another location
agreed upon by the parties).  The arbitration award will be valid and binding
upon the parties, and judgment thereon may be entered and enforced as a final
judgment in any court of competent jurisdiction.  However, the parties further
agree that claims for injunctive relief or other equitable relief (including but
not limited to claims involving trade secrets, confidential information,
non-competition, non-solicitation and intellectual property rights) may be filed
in the state or federal courts of Massachusetts (or any other jurisdiction
selected by the Company for such action) for an order effective until the
conclusion of the arbitration and enforcement of the arbitration award and such
claims may be filed without a good faith attempt to resolve issues underlying
such claims.  All formal service or notice via arbitration or litigation may be
made in accordance with Section 19 of this Agreement.
 
7

--------------------------------------------------------------------------------

Execution Version
 
21.           Severability.  If any of the terms or provisions contained in this
Agreement, or any part thereof, are hereafter construed to be invalid, illegal
or incapable of being enforced under any law or public policy, all other terms
and provisions of this Agreement shall nevertheless remain in full force and
effect If any term or provision of this Agreement is determined to be
unenforceable by reason of its extent, duration, scope or otherwise, then the
parties contemplate that the court making such determination shall reduce such
extent, duration, scope or other provision and enforce them in their reduced
form for all purposes contemplated by this Agreement.
 
22.           Entire Agreement; No Amendment; Survival.  This Agreement contains
the entire agreement between Contractor and the Company concerning the subject
matter hereof, and no modification of this Agreement or waiver of the terms and
conditions hereof shall be binding upon Contractor or the Company, unless
approved in wring by Contractor and the Company.  Those obligations under this
Agreement which by their nature are intended to so survive will survive the
termination of this Agreement.


23.           General.  The Company’s failure to insist upon strict compliance
with any of the terms, covenants, or conditions of this Agreement will not be
deemed a waiver of such term, covenant or condition.  A waiver of any right or
remedy under this Agreement at any one time or more times will not be deemed a
waiver of such right or remedy at any other time.  No waiver of any kind by a
party will be valid unless it is made in a writing executed and delivered by
both the Company and Contractor.  This Agreement will be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.  The rights and obligations of Contractor under this Agreement are
personal to Contractor, and this Agreement may not be assigned, or any duties
delegated, in whole or in part by Contractor.  The recitals set forth at the
beginning of this Agreement are incorporated into and made an integral part of
this Agreement.  This Agreement may be executed in counterparts, each of which
will be deemed an original and all of which taken together will constitute one
and the same instrument.  Signature by facsimile or other similar electronic
transmission will have the same force and effect as an original.


[signature page follows]
 
8

--------------------------------------------------------------------------------

Execution Version
 
[signature page to Independent Contractor Agreement]


By Contractor’s signature below, Contractor acknowledges and agrees that
Contractor has had sufficient time to read this Agreement, that this is a
binding legal document, and that Contractor has had an opportunity to consult
with an attorney of Contractor’s choice prior to signing this Agreement.


IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement as of the date first set forth above.


Attachments:
Schedule A
Cosi, Inc. Code of Conduct & Ethics Policy


CONTRACTOR:
 
COMPANY:
     
COSÌ, INC., a Delaware corporation
       
/s/Chad Fitzhugh
 
By:
/s/Vicki Baue
CHAD FITZHUCH
   
Vicki Baue, Vice President
         
Date:  February 3, 2017
 
Date:
February 3, 2017
         
Contractor’s Address for Notices:
 
Company’s Address for Notices:
     
Cosi, Inc.
Address: 
   
294 Washington Street, Suite 510
Address: 
   
Boston, MA  02108
City / State:
   
Attn:  Vicki Baue, VP & General Counsel, CCO
Zip:
   
E:  vbaue@getcosi.com
Cell:
     
Email:
     

 
9

--------------------------------------------------------------------------------

Execution Version
 
SCHEDULE A
To Consulting Agreement


Contractor:
CHAD FITZHUGH
Company:          COSI, INC.
Agreement:
Independent Contractor Agreement effective as of December 20, 2016



1.     Scope of Services; Schedule.


(a)            Scope of Services.  Contractor will perform the duties of Chief
Financial Officer, including, without limitation, such additional projects and
services as determined to be necessary by Operator and Contractor in connection
with the turnaround of the Company (the “Services”).


(b)            Location.  Services will be provided on-site at the Company’s
Support Center in the Boston, Massachusetts area, or such other location as
agreed to by Contractor and the Company.  Contractor’s position may require
travel.


(c)            Schedule.  Contractor will devote his full-time business hours to
the Services during the Term of the Agreement.


2.    Term.  The Term of this Agreement and Contractor’s engagement shall
commence on the Effective Date of the Agreement and shall continue for
approximately six (6) months, and thereafter on a month-to-month basis, unless
terminated at any time by either party in accordance with Section 4 of the
Agreement or otherwise extended.


3.     Compensation; Expenses.


Monthly Fee:  Contractor will be paid at the rate of Twenty-Two Thousand Seven
Hundred and 00/100 U. S. Dollars (US$22,700.00) per month during the Term.


Expenses: Contractor will be reimbursed, in accordance with Section 2(b) of the
Agreement, up to Five Thousand and 00/100 U. S. Dollars (US$5,000.00) per
month.  Additionally, at Contractor’s request and subject to approval of
Operator, Contractor may be reimbursed for business expenses in excess of such
amount.


Invoices:  Contractor will submit monthly invoices for the Services, in a format
agreed to by Contractor and the Company.


Bonus:  Potential bonus TBD.


The Company will pay the recruiting fee for Contractor’s engagement.



 
/CF/
 
02/03/17
/VB
 
02/03/17
 
Contractor’s Initials
 
Date
Company’s Initials
 
Date

 
 
10

--------------------------------------------------------------------------------